--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.23


PAXTON ENERGY, INC.


SECURITY AGREEMENT


This Security Agreement (the “Agreement”) is made and entered into as of
September 3, 2008, by and between Paxton Energy, Inc., a Nevada corporation (the
“Debtor”), in favor of each of the secured parties listed on Exhibit A attached
to this Agreement (each a “Secured Party” and together the “Secured Parties”).


RECITALS


Each of the Secured Parties have entered into Subscription Agreements with the
Debtor pursuant to which the Secured Parties shall purchase Notes and be issued
shares of restricted common stock of the Company (all as defined in the
Subscription Agreements) from the Debtor.  The parties intend that the Debtor’s
obligations to repay the Notes be secured by all of the assets of the Debtor.


AGREEMENT


In consideration of the purchase of the Units by the Secured Parties and for
other good and valuable consideration, the Debtor hereby agrees with the Secured
Parties as follows:


1.         Grant of Security Interest.


(a)           To secure the Debtor’s full and timely performance of all of the
Debtor’s obligations and liabilities to the Secured Parties pursuant to the
Notes (including, without limitation, Debtor’s obligations to timely pay the
principal amount of, and interest on, the Notes and any other amounts payable
with respect to the Note) (the “Obligations”), the Debtor hereby grants to the
Secured Parties as a whole, and to each individual Secured Party the undivided
percentage interest in the Collateral that is set forth opposite such Secured
Party’s name on Exhibit A (the “Participating Interest”), a continuing lien on
and security interest (the “Security Interest”) in, all of the Debtor’s right,
title and interest in and to its personal property and assets (both tangible and
intangible), including, without limitation, the following, whether now owned or
hereafter acquired and wherever located: (a) all Receivables; (b) all Equipment;
(c) all Fixtures; (d) all General Intangibles; (e) all Inventory; (f) all
Investment Property; (g) all Deposit Accounts; (h) all Cash; (i) all other Goods
of the Debtor; (j) all Oil and Gas Interest; and (k) all Proceeds of each of the
foregoing and all accessions to, and replacements for, each of the foregoing
(the “Collateral”). The Security Interest shall be a first and prior interest in
all of the Collateral.  Notwithstanding anything to the contrary stated above,
the Secured Parties agree that Debtor may sell a portion of the working interest
in Cook # 6 well as contemplated by the Amendatory Letter Agreement dated
July 21, 2008 between the Company and Bayshore Exploration LLC a copy of which
is attached as an exhibit to Exhibit D to the Subscription Agreement.




 
- 1 -

--------------------------------------------------------------------------------

 


(b)          The following terms shall have the following meanings for purposes
of this Agreement:


“Account” means any “account,” as such term is defined in the UCC (as defined
below), now owned or hereafter acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest and, in any event, shall include, without
limitation, all accounts receivable, book debts, rights to payment and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to Debtor whether or not arising out of goods or software
sold or services rendered by Debtor or from any other transaction, whether or
not the same involves the sale of goods or services by Debtor and all of
Debtor’s rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Debtor’s rights to
any goods represented by any of the foregoing, and all monies due or to become
due to Debtor under all purchase orders and contracts for the sale of goods or
the performance of services or both by Debtor or in connection with any other
transaction (whether or not yet earned by performance on the part of Debtor),
now in existence or hereafter occurring, including, without limitation, the
right to receive the proceeds of said purchase orders and contracts, and all
collateral security and guarantees of any kind given by any Person with respect
to any of the foregoing.


“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which Debtor now or hereafter acquires any right, title, or interest.


“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Debtor or in which Debtor now holds or
hereafter acquires any interest.


“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit, now owned or hereafter acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest.


“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.


“Equipment” means any “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest and any and all additions, upgrades, substitutions and
replacements of any of the foregoing, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires interest.


 
- 2 -

--------------------------------------------------------------------------------

 


“Fixtures” means any “fixtures,” as such term is defined in the UCC, together
with all right, title and interest of Debtor in and to all extensions,
improvements, betterments, accessions, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all conversions of the security constituted thereby, immediately upon any
acquisition or release thereof or any such conversion, as the case may be, now
owned or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.


“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by Debtor or in which Debtor now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that Debtor may now or
hereafter have in or under any contracts, rights to payment, payment
intangibles, confidential information, interests in partnerships, limited
liability companies, corporations, joint ventures and other business
associations, permits, goodwill, claims in or under insurance policies,
including unearned premiums and premium adjustments, uncertificated securities,
deposit, checking and other bank accounts, but shall not include any
Intellectual Property.


“Goods” means any “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by Debtor or in which Debtor now holds or hereafter acquires
any interest.


“Instruments” means any “instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.


“Inventory” means any “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest, and, in any event, shall include, without limitation, all
inventory, goods and other personal property that are held by or on behalf of
Debtor for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process or
materials used or consumed or to be used or consumed in Debtor’s business, or
the processing, packaging, promotion, delivery or shipping of the same, and all
finished goods, whether or not the same is in transit or in the constructive,
actual or exclusive possession of Debtor or is held by others for Debtor’s
account, including, without limitation, all goods covered by purchase orders and
contracts with suppliers and all goods billed and held by suppliers and all such
property that may be in the possession or custody of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents or other Persons.


“Investment Property” means any “investment property,” as such term is defined
in the UCC, and includes certificated securities, uncertificated securities,
money market funds and U.S. Treasury bills or notes, now owned or hereafter
acquired by Debtor or in which Debtor now holds or hereafter acquires any
interest.


 
- 3 -

--------------------------------------------------------------------------------

 


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.


“Oil and Gas Interests” means all of Debtor’s leasehold interests, working
interests or any other interest of any nature in oil and gas properties or
exploration ventures, including all income and proceeds and rights to income and
proceeds therefrom.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).


“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to Debtor from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to Debtor
from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to Debtor from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), (d) the proceeds,
damages, or recovery based on any claim of Debtor against third parties (i) for
past, present or future infringement of any copyright, patent or patent license
or (ii) for past, present or future infringement or dilution of any trademark or
trademark license or for injury to the goodwill associated with any trademark,
trademark registration or trademark licensed under any trademark license and (e)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.


“Receivables” means all of Debtor’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, and letters of credit and Letter of Credit
Rights.


“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Debtor or in which Debtor
now holds or hereafter acquires any interest.


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Secured Party’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of California, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  Unless otherwise defined herein, terms
that are defined in the UCC and used herein shall have the meanings given to
them in the UCC.


 
- 4 -

--------------------------------------------------------------------------------

 


2.         Representations and Warranties.  The Debtor hereby represents and
warrants to the Secured Party that:


(a)          Ownership of Collateral.  Except for the Security Interest granted
to the Secured Parties pursuant to this Agreement, the Debtor has rights in or
the power to transfer the Collateral free and clear of any adverse lien,
security interest or encumbrance except as created by this Security
Interest.  No financing statements covering any Collateral or any proceeds
thereof are on file in any public office (other than filings listing Secured
Parties as the secured party).


(b)          Valid Security Interest.  The Security Interest granted pursuant to
this Agreement will constitute a valid and continuing perfected security
interest in favor of the Secured Parties in the Collateral for which perfection
is governed by the UCC.  Such Security Interest will be prior to all other liens
on the Collateral.


(c)          Organization and Good Standing.  The Debtor has been duly
incorporated, and is validly existing and in good standing, under the laws of
the State of Nevada and has a Nevada corporate identification number of
C17329-2004.


(d)          Location, State of Incorporation and Name of Debtor.  Debtor’s
chief executive office is located at 4120 Douglas Blvd, Suite 306-428, Granite
Bay, CA 95746.  Debtor’s state of incorporation is Nevada and the exact legal
name of the organization is as set forth in the first paragraph of this
Agreement.


3.         Rights and Obligations of Secured Parties.


(a)          Ratable Sharing of Collateral.  Each Secured Party acknowledges and
it is the intent of the Secured Parties that the Security Interest granted by
Debtor is evidenced by a single Security Agreement and each Secured Party hereby
agrees (and each Secured Party hereby irrevocably advises and instructs Debtor
to recognize) that each Secured Party shall participate in the percentage of the
total amount of any Collateral and proceeds of the Collateral calculated by
multiplying the Debtor’s total Obligations by each Secured Party’s Participating
Interest in the Collateral as set forth on Exhibit A.


(b)          Event of Default.  If an Event of Default shall have occurred and
is continuing, those Secured Parties, who are not officers or directors of the
Company, holding a majority of the Participating Interests in the Collateral
shall notify Robert K. Henrichsen, M.D.  (the “Secured Party Representative”) of
such default and direct the Secured Party Representative with the course of
action to take in enforcing the Secured Parties’ rights and remedies under this
Agreement against the Debtor and Collateral including foreclosing on the
Collateral if necessary.  In the event of foreclosure on the Collateral, if the
Collateral is not purchased by a third party at a trustees sale or otherwise as
provided under the UCC, the Secured Party Representative shall cause title to
vest in the names of each Secured Party, as tenants in common, with undivided
interests in the Collateral in accordance with its Participating Interest.  The
Secured Parties may also direct Secured Party Representative to exercise any
further rights or remedies under this Agreement, the Purchase Agreement, or
Notes; provided, however, that any interest in or amounts recorded with respect
to the Collateral shall be vested in the names of each Secured Party in
accordance herewith.  Any proceeds received from any such foreclosure, remedial
action, redemption or receivership proceeding related to the Collateral shall be
shared between the Secured Parties pari passu in a manner proportionate to their
undivided interest in the Collateral at the time of determination.


 
- 5 -

--------------------------------------------------------------------------------

 


(c)          Secured Party Representative Fees.  In the event that the Secured
Party Representative is required to take any action on behalf of the Secured
Parties in enforcing the Secured Parties’ rights and remedies under this
Agreement, the Secured Parties shall pay the Secured Party Representative a fee
of 2% of all amounts collected by the Secured Party Representative (the
“Representative Fee”).  The Representative Fee shall be in addition to all third
party fees and costs, including attorney fees and costs, incurred by Secured
Party Representative in connection with the exercise of such remedies.


(d)          Actions by Secured Parties; Settlement of Claims.  All actions by
Secured Parties or decisions effecting the rights of the Secured Parties
including any settlement of claims the Secured Parties may have against Debtor
shall only be effected by those Secured Parties, who are not officers or
directors of the Company, holding a majority of the Participating Interest in
the Collateral.


4.         Covenants.  The Debtor covenants and agrees with the Secured Parties
that, from and after the date of this Agreement until the Obligations are paid
in full:


(a)          Other Liens.  Except for the Security Interest, the Debtor has
rights in or the power to transfer the Collateral and its title and will be able
to do so hereafter free from any adverse lien, security interest or encumbrance
(other than purchase money security interests that will be discharged upon
Debtor’s payment of the purchase price for the applicable property), and the
Debtor will defend the Collateral against the claims and demands of all persons
at any time claiming the same or any interest therein.


(b)          Further Documentation.  At any time and from time to time, upon the
written request of a Secured Party, and at the sole expense of the Debtor, the
Debtor will promptly and duly authenticate and deliver such further instruments
and documents and take such further action as the Secured Party may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted (with the exception of
filing any financing or continuation statements under the UCC in effect with
respect to the Liens created hereby, which shall be the responsibility of the
Secured Parties), including, without limitation, filing any financing or
continuation statements under the UCC in effect with respect to the Liens
created hereby, obtaining acknowledgment (as reasonably acceptable to the
Secured Party) of any bailee having possession of any Collateral that it holds
the Collateral for the benefit of the Secured Party.  The Debtor also hereby
authorizes the Secured Parties file any such financing or continuation statement
without the authentication of the Debtor to the extent permitted by applicable
law, and to describe the collateral covered by any such statements as “all
assets of the Debtor,” “all personal property of the Debtor” or words of similar
effect.  A reproduction of this Agreement shall be sufficient as a financing
statement (or as an exhibit to a financing statement on form UCC-1) for filing
by the Secured Parties any jurisdiction.


 
- 6 -

--------------------------------------------------------------------------------

 


(c)          Indemnification.  The Debtor agrees to defend, indemnify and hold
harmless the Secured Parties against any and all liabilities, costs and expenses
(including, without limitation, legal fees and expenses) (“Liabilities”):
(i) with respect to, or resulting from, any delay in paying, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral, (ii) with respect to, or resulting from, any
delay in complying with any law, rule, regulation or order of any governmental
authority applicable to any of the Collateral or (iii) in connection with any of
the transactions contemplated by this Agreement.  However, Debtor shall have no
obligation hereunder to indemnify or hold harmless the Secured Parties for any
Liabilities that have arisen as a result of the Secured Parties’ willful
misconduct or gross negligence.


(d)          Maintenance of Records.  The Debtor will keep and maintain at its
own expense complete and satisfactory records of the Collateral.


(e)          Inspection Rights.  The Secured Parties shall have full access
during normal business hours, and upon reasonable prior notice, to all the
books, corre­spondence and other records of the Debtor relating to the
Collateral.  The Secured Parties or their repre­sentatives may examine such
records and make photocopies or otherwise take extracts from such records.  The
Debtor agrees to render to the Secured Parties, at the Debtor’s expense, such
clerical and other assistance as may be reasonably requested with regard to the
exercise of its rights pursuant to this paragraph.


(f)          Compliance with Laws, etc.  The Debtor will comply in all material
respects with all laws, rules, regulations and orders of any governmental
authority applicable to any part of the Collateral or to the operation of the
Debtor’s business; provided, however, that the Debtor may contest any such law,
rule, regulation or order in any reasonable manner which does not, in the
reasonable opinion of the Debtor, adversely affect the Secured Parties’ rights
or the priority of its liens on the Collateral.


(g)          Payment of Obligations.  The Debtor will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or with respect to any its income or profits derived from the
Collateral, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral, except that no such charge need be paid if (i) the validity of such
charge is being contested in good faith by appropriate pro­ceedings, (ii) such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any of the Collateral or any interest in the Collateral and (iii) such charge
is adequately reserved against on the Debtor’s books in accordance with
generally accepted accounting principles.


(h)          Limitation on Liens on Collateral.  The Debtor will not create,
incur or permit to exist, will defend the Collateral against, and will take such
other action as is necessary to remove, any lien or claim on or to the
Collateral, other than the Security Interest, and will defend the right, title
and interest of the Secured Parties in and to any of the Collateral against the
claims and demands of all other persons.


 
- 7 -

--------------------------------------------------------------------------------

 


(i)           Limitations on Dispositions of Collateral.  The Debtor will not
sell, transfer, lease, or otherwise dispose of any of the Collateral, or
attempt, offer or contract to do so.


(j)           Further Identification of Collateral.  The Debtor will furnish to
the Secured Parties from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Secured Parties may reasonably request, all in
reasonable detail.  If Debtor shall obtain rights to any new Collateral, the
provisions of this Agreement shall automatically apply thereto.  Debtor shall
give prompt notice in writing to Secured Parties with respect to any such new
Collateral.


(k)          Notice of Change of State of Incorporation.  The Debtor will
provide written notice to the Secured Parties at least 30 days prior to a change
of the Debtor’s state of incorporation.  The Debtor will provide written notice
to the Secured Parties at least 30 days prior to a change in the location of its
chief executive office.


(l)           No Merger.  The Debtor will not merge or consolidate into or
transfer any of the Collateral to any other Person without the prior written
consent of the Secured Parties.


(m)         Change of Debtor’s Name.  The Debtor will provide written notice to
the Secured Parties at least 20 days prior to a change in the Debtor’s name.


5.         Event of Default; Secured Party’s Appointment as Attorney-in-Fact.


(a)          Event of Default.  For purposes of this Agreement, the occurrence
of any one of the following events (each, an “Event of Default”) shall
constitute a default hereunder and under the Note:


(i)           The Debtor’s failure to pay or discharge the Obligations in full
in accordance with the terms of the Note;


(ii)           A material breach of a representation or warranty made by the
Debtor under the Purchase Agreement as of the date thereof;


 
- 8 -

--------------------------------------------------------------------------------

 


(iii)          The insolvency of the Debtor, the commission of any act of
bankruptcy by the Debtor, the execution by the Debtor of a general assignment
for the benefit of creditors, the filing by or against the Debtor of a petition
in bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of ninety (90) days
or more, or the appointment of a receiver or trustee to take possession of the
property or assets of the Debtor; or


(iv)          If any amendment to or termination of a financing statement naming
the Debtor as debtor and the Secured Parties as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than the Secured Parties or their counsel, without the prior written consent of
the Secured Parties.


(b)          Powers.  The Debtor hereby appoints the Secured Parties and any
officer or agent of the Secured Parties, with full power of substitution, as its
attorney-in-fact with full irrevocable power and authority in the place of the
Debtor and in the name of the Debtor or its own name, from time to time in the
Secured Parties’ discretion so long as an Event of Default has occurred and is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to authenticate any instrument which may be necessary
or desirable to accomplish the purposes of this Agreement.  Without limiting the
foregoing, so long as an Event of Default has occurred and is continuing, the
Secured Parties shall have the right, without notice to, or the consent of, the
Debtor, to do any of the following on the Debtor’s behalf:


(i)           to pay or discharge any taxes or liens levied or placed on or
threatened against the Collateral;


(ii)          to direct any party liable for any payment under any of the
Collateral to make payment of any and all amounts due or to become due
thereunder directly to the Secured Parties or as the Secured Parties directs;


(iii)          to ask for or demand, collect, and receive payment of and receipt
for, any payments due or to become due at any time in respect of or arising out
of any Collateral;


(iv)          to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to enforce any right in
respect of any Collateral;


(v)          to defend any suit, action or proceeding brought against the Debtor
with respect to any Collateral;


(vi)         to settle, compromise or adjust any suit, action or proceeding
described in subsection (v) above and to give such discharges or releases in
connection therewith as the Secured Parties may deem appropriate;


(vii)         to assign any patent right included in the Collateral of Debtor
(along with the goodwill of the business to which any such patent right
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Secured Parties shall in its sole discretion determine;
and


 
- 9 -

--------------------------------------------------------------------------------

 


(viii)        generally, to sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral and to take, at the
Secured Parties’ option and the Debtor’s expense, any actions which the Secured
Parties deem necessary to protect, preserve or realize upon the Collateral and
the Secured Parties’ liens on the Collateral and to carry out the intent of this
Agreement, in each case to the same extent as if the Secured Parties were the
absolute owner of the Collateral for all purposes.
 
The Debtor hereby ratifies whatever actions the Secured Parties shall lawfully
do or cause to be done in accordance with this Section 5.  This power of
attorney shall be a power coupled with an interest and shall be irrevocable.


(c)          No Duty on Secured Parties’ Part.  The powers conferred on the
Secured Parties by this Section 5 are solely to protect the Secured Parties’
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.  The Secured Parties shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Secured Parties nor any of their officers, directors, employees or agents shall,
in the absence of willful misconduct or gross negligence, be responsible to the
Debtor for any act or failure to act pursuant to this Section 5.


6.         Performance by Secured Parties Debtor’s Obligations.  If the Debtor
fails to perform or comply with any of its agreements or covenants contained in
this Agreement and the Secured Parties perform or comply, or otherwise cause
performance or compliance, with such agreement or covenant in accordance with
the terms of this Agreement, then the reasonable expenses of the Secured Parties
incurred in connection with such performance or compliance shall be payable by
the Debtor to the Secured Parties on demand and shall constitute Obligations
secured by this Agreement.


7.         Remedies.  If an Event of Default has occurred and is continuing, the
Secured Parties may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
relating to the Obligations, all rights and remedies of a secured party under
the UCC.  Without limiting the foregoing, the Secured Parties, without demand of
performance or other demand, present­ment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon the Debtor or any other
person (all of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances collect, receive, appropriate and realize
upon any or all of the Collateral, and/or may sell, lease, assign, give an
option or options to purchase, or otherwise dispose of and deliver any or all of
the Collateral (or contract to do any of the foregoing), in one or more parcels
at a public or private sale or sales, at any exchange, broker’s board or office
of any Secured Party or elsewhere upon such terms and conditions as the Secured
Parties may deem advisable, for cash or on credit or for future delivery without
assumption of any credit risk.  The Secured Parties shall have the right upon
any such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase all or any part of the Collateral so sold,
free of any right or equity of redemption in the Debtor, which right or equity
is hereby waived or released.  To the extent permitted by applicable law, the
Debtor waives all claims, damages and demands it may acquire against the Secured
Parties arising out of the exercise by the Secured Parties of any of its rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least five (5) days before such sale or other disposition.  The Debtor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Secured Parties to
collect such deficiency.


 
- 10 -

--------------------------------------------------------------------------------

 


8.         Private Sale and Compliance with Law.


(a)          Secured Parties shall not incur any liability as a result of the
sale of Collateral, or any part thereof, at any private sale conducted in a
commercially reasonable manner.  Debtor hereby waives any claim against Secured
Parties arising by reason of the fact that the price at which Collateral may
have been sold at such a private sale conducted in a commercially reasonable
manner was less than the price which might have been obtained at a public sale
or was less than the aggregate amount of the Obligations, even if Secured
Parties accept the first offer received and does not offer Collateral to more
than one offeree.


(b)          Debtor agrees that in any sale of any of the Collateral whenever an
event of default hereunder shall have occurred and be continuing, Lender is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law or in order to obtain any required approval of
the sale or of the purchaser by any governmental regulatory authority or
official, and Debtor further agrees that such compliance shall not result in
such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall Secured Parties be liable or accountable to Debtor
for any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.


9.         Application of Payments with Respect to the Collateral.  In the event
of any foreclosure, sale or other disposition of or realization in any manner
upon any of the Collateral, all monies or other property collected or received
by the Secured Parties or their representatives or counsel with respect to the
Collateral, in excess of the amount paid to discharge liens upon the Collateral
(if any), shall be distributed by the Secured Parties as follows:


(a)          First: to the ratable, pari passu payment of any advances made by
any of the Secured Parties to satisfy any lien or other claim that may impair
the Collateral, ratably according to the total amounts owing to the respective
Secured Party as a result of such advances;


(b)          Second: to the Secured Parties and their representatives and
counsel in the amount of, and to apply to, the payment of reasonable costs and
expenses incurred by Secured Parties representatives and counsel in connection
with the administration and enforcement of the foreclosed upon Collateral, as
the case may be, including the reasonable fees and out-of-pocket expenses of
counsel employed by the Secured Parties to the extent that such fees, advances,
costs and expenses, shall not previously have been paid or reimbursed to the
Secured Parties; and


(c)          Third: to each Secured Party, pari passu, in a manner proportionate
to its Participating Interests in the Collateral at the time of determination
until all indebtedness and other obligations owed by Debtor under the Notes have
been satisfied in full, then any excess amount to Debtor.


 
- 11 -

--------------------------------------------------------------------------------

 
 
10.       Limitation on Duties Regarding Preservation of Collateral.  The
Secured Parties’ sole duty with respect to the custody, safekeeping and
preservation of the Collateral, under Section 9-207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Secured Parties deal with
similar property for their own account.  Neither the Secured Parties nor any of
their directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Debtor or otherwise.


11.       Powers Coupled with an Interest.  All authorizations and agencies
contained in this Agreement with respect to the Collateral are irrevocable and
are powers coupled with an interest.


12.       No Waiver; Cumulative Remedies.  The Secured Parties shall not by any
act (except by a written instrument pursuant to Section 14(f) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Notes or in any breach
of any of the terms and conditions of this Agreement.  No failure to exercise,
nor any delay in exercising, on the part of the Secured Parties, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Secured Parties of any right or remedy under this
Agreement on any one occasion shall not be construed as a bar to any right or
remedy which the Secured Parties would otherwise have on any subsequent
occasion.  The rights and remedies provided in this Agreement are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.


13.       Termination of Security Interest.  Upon satisfaction of the Debtor’s
obligations pursuant to the Note, or conversion of the Notes into shares of the
Company’s equity securities pursuant to the terms of the Notes, the security
interest granted herein shall terminate and all rights to the Collateral shall
revert to the Debtor.  Upon any such termination, the Secured Parties shall
authenticate and deliver to the Debtor such documents as the Debtor may
reasonably request to evidence such termination.




 
- 12 -

--------------------------------------------------------------------------------

 


14.       Miscellaneous.


(a)          Successors and Assigns.  The terms and conditions of this Agreement
shall be binding upon the Debtor and its successors and assigns, as well as all
persons who become bound as a debtor to this Agreement and inure to the benefit
of the Secured Parties and their successors and assigns.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.


(b)          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.


(c)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


(d)          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


(e)          Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
48 hours after being deposited in the U.S. mail as certified or registered mail
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below or as subsequently
modified by written notice.


(f)           Amendments and Waivers.  Any term of this Agreement may be amended
with the written consent of the parties or their respective successors and
assigns.  Any amendment or waiver effected in accordance with this Section 11(f)
shall be binding upon the parties and their respective successors and assigns.


(g)          Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(h)          Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto concerning such subject matter are expressly
canceled.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]
 

 
 
- 14 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.





 
DEBTOR:
     
PAXTON ENERGY, INC.
     
By: /s/ Robert Freiheit
 
      Robert Freiheit, President
 
      Address:  2533 North Carson Street, #6232
 
      Carson City, NV  89706
 
      Facsimile Number:   (916) 791-0289







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF SECURED PARTIES TO FOLLOW]




 
- 15 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Securities Agreement as of
the date first written above.





 
SECURED PARTIES:
     
/s/ SEE ATTACHED SCHEDULE
 
(Secured Party)
 
By:
 
Name:
 
Title:
 
ADDRESS FOR NOTICE
 
c/o:
 
Street:
 
City/State/Zip:
 
Attention:
 
Tel:
 
Fax:
 
Email:







[SIGNATURE PAGES CONTINUE]
 
 


 
- 16 -

--------------------------------------------------------------------------------

 


EXHIBIT A


SCHEDULE OF SECURED PARTIES




Name and Address of Secured Party
Original Principal Amount
of Note
Participating Interest in Collateral in %
 Auction Specialists, Inc.
 
50,000
16.67%
 Derek R. Freiheit
 
25,000
8.33%
 Mary Lou Freiheit
 
50,000
16.67%
 David Hauck
 
75,000
25.00%
 Big Sky Trust, Robert Henrichsen, Trustee
 
75,000
25.00%
 Howard S. Landa
 
25,000
8.33%
 
 TOTAL
 
 
$300,000.00
 
 
100%
 







--------------------------------------------------------------------------------